Citation Nr: 0611665	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  05-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for residuals of a 
shrapnel injury to the right leg.

4.  Entitlement to service connection for residuals of a 
shrapnel injury to the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.



WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from March 1944 until January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The original application for benefits 
included a claim for service connection for degenerative disc 
disease.  This claim for degenerative disc disease was 
withdrawn by the veteran in a statement dated in October 
2003.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year after separation from service and is not 
causally or etiologically related to service.

2.  Basal cell carcinoma was not manifested during service or 
within one year after separation from service and is not 
causally or etiologically related to service.

3.  Residuals of a shrapnel injury to the right leg are not 
causally or etiologically related to service.

4.  Residuals of a shrapnel injury to the left leg are not 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for the establishment of service connection 
for basal cell carcinoma are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).  

3.  The criteria for the establishment of service connection 
for the residuals of a shrapnel injury to the right leg are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).  

4.  The criteria for the establishment of service connection 
for the residuals of a shrapnel injury to the left leg are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters from the RO to the veteran dated in October 2002, 
February 2003, March 2003, April 2003, September 2004 and May 
2005.  

The October 2002 letter specifically noted the evidence 
needed to substantiate a claim for service connection of 
residuals to the legs.  It advised the veteran that evidence 
of an inservice injury, a current disability and a 
relationship between the two were needed.  The February 2003, 
March 2003 and April 2003 letters advised the veteran of the 
elements of service connection and specifically indicated the 
evidence needed to substantiate the claim.  These letters 
indicated VA would obtain service medical records, other 
military records and VA treatment records.  The letters also 
indicated VA would assist in obtaining private records 
provided the veteran signed the enclosed authorizations.  The 
September 2004 letter requested service numbers so VA could 
verify the identity of the two servicemen who provided 
statements served with the veteran.  The September 2004 
letter also encouraged the veteran to submit evidence showing 
continuity of disability and to provide a statement by his 
physician with date, symptoms, findings and diagnosis.  VA 
also requested documentation of receipt of the Purple Heart.  
The May 2005 letter requested evidence reflecting that the 
claimed conditions existed since service to the present.  

During the November 2003 Decision Review Officer hearing, the 
veteran was advised of his need to obtain service information 
from the two servicemen who wrote statements.  Documentation 
of the Purple Heart was also requested.  At the January 2006 
BVA video conference hearing, the veteran was advised to try 
and obtain records from providers mentioned during the 
hearing.  The veteran was advised of fact there was no nexus 
evidence for hearing loss or shrapnel wounds.  Finally, the 
veteran was informed of what was missing from his claim by 
way of the Statement of the Case in January 2005 and 
Supplemental Statements of the Case dated in July 2005 and 
October 2005.  


On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims of service connection are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records, VA hospital and outpatient treatment records, 
private medical records and lay statements are associated 
with the claims file.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim.  In fact, the veteran indicated that he provided 
all the evidence he could find in statements dated in March 
2003 and May 2005.  As such, the Board finds that all 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.


The Merits of the Claims

In adjudicating claims, the Board must give veterans the 
benefit of the doubt under 38 U.S.C.A. § 5107(b).  This means 
the veteran will prevail in a case where the positive 
evidence is in a relative balance with the negative evidence.  
Therefore, the veteran prevails in his claims when (1) the 
weight of the evidence supports the claim or (2) when the 
evidence is in equipoise.  It is only when the weight of the 
evidence is against the veteran's claim that the claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Under applicable law, service connection will be granted if 
it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone 
is not enough.  There must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as a malignant tumor or sensorineural hearing 
loss, when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In the case of a veteran who engaged in combat with the enemy 
in active service, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b).  
The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit of 
instrumentality. The phrase does not apply to veterans who 
merely served in a general "combat area" or "combat zone, but 
did not themselves engage in combat with the enemy. See 
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran indicated he served in the Navy Amphibious Force 
as a coxswain.  He states he trained in California and later 
was shipped from Hawaii to Okinawa and later was involved in 
a specified battle.  He relates that they were under fire 
while on the landing barge and a bomb exploded close by 
causing his injuries.  Separation documents indicate that the 
veteran was a coxswain and served in Boat Pool Baker Navy 
3256.  

The veteran submitted two lay statements from fellow 
servicemen in support of his claim.  Statements from C.E. and 
D.B indicate that they were in the same training class as the 
veteran.  The certificate of discharge for C.E. reveals he 
was at the same NTS [naval training station] as the veteran 
and also served in Boat Pool Baker Navy 3256.  Both D.B. and 
C.E. assert they were involved in the Okinawa invasion.  D.B. 
states he was in the same Amphibious Force as the veteran.  
C.E. also confirms the veteran's statement that they were not 
assigned to a particular ship, but were passengers being 
transported from Hawaii to Okinawa.  The veteran also 
submitted a written account of Boat Pool Baker SLCU 36 based 
upon the stories of the men who served on this craft.  This 
account details the landings and the battles SLCU 36 was 
engaged in during 1945.  The veteran's Notice of Separation 
indicates the veteran received the Asiatic Pacific Campaign 
Medal with Bronze Star, indicative of participation in combat 
activities.  

Based upon this evidence, the Board finds the veteran engaged 
in combat with the enemy during his active service and is 
entitled to the presumption of 38 U.S.C.A. § 1154(b).

Hearing Loss

The veteran claims he has hearing loss from his exposure to 
gunfire and a bomb explosion during service.  As discussed 
above, because the veteran served in combat, the gunfire and 
explosion will be accepted as the inservice exposure to 
noise.  Therefore, the remaining question is whether there is 
a present disability that has a medical nexus to the 
inservice incurrence. 

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. § 3.385. 

The record reflects the veteran has a hearing aid and VA 
outpatient treatment records cite the veteran complains of 
hearing difficulty.  A May 2004 VA outpatient treatment 
record indicates the veteran has a Hearing Handicap Inventory 
for the Elderly score of 38 and concludes with an impression 
of mild to moderately severe sensorineural  hearing loss.  
However, there are no audiological tests to substantiate a 
present hearing disability under the criteria of 38 C.F.R. 
§ 3.385.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because there is no proof of a present disability, 
service connection for bilateral sensorineural hearing loss 
is not warranted.

Even assuming a present disability that meets the 
requirements of 38 C.F.R. § 3.385, service connection is not 
warranted because there is no nexus between any present 
disability and service.  None of the VA or private medical 
records that reflect treatment for hearing loss attributes 
the hearing loss to service as opposed to any other causes.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter dated in May 2005 and during 
the January 2006 hearing, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the May 2005 letter of the need to submit medical evidence of 
a relationship between the current disability and an injury, 
disease or event in service.  While the veteran is of the 
opinion that his current hearing loss is related to service, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

There is also no continuity of symptomatology.  The 
separation examination dated in January 1946 reflected a 
score of 15/15 on the whispered voice test, 40/40 on the 
watch test and 20/20 on the coin click test.  The veteran 
stated he did not receive treatment for his hearing until the 
late 1950s or early 1960s and received a hearing aid in the 
1970s.  The earliest record in the claims file of hearing 
loss is an August 2002 VA outpatient treatment record where 
the condition hard of hearing is noted in the past medical 
history section.  The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

The preponderance of the evidence indicates the veteran does 
not have bilateral sensorineural hearing loss that is 
causally or etiologically related to service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Cancer

The veteran contends his skin cancer is a result of continued 
exposure to the sun while in service.  The veteran has a 
current disability as shown by private medical records 
documenting treatment and surgery for skin cancer from 1974 
until 2000.  However, there is no evidence of any complaints, 
treatment or diagnosis of skin cancer, sunburn, or any other 
skin disease in the service medical records or within one 
year after separation from service.  As such, the veteran 
does not meet the criteria for presumptive service connection 
because there is no evidence of a disability within the 
statutory one year period after separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under consideration for direct service connection, the 
veteran meets two of the criteria, that of a current 
disability, and an inservice event.  What is missing, 
however, is a medical nexus.  While the veteran believes the 
etiology of skin cancer is from the sun, there is no 
competent medical evidence of a nexus of skin cancer to 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
eduction, training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

None of the physicians who treated the veteran for skin 
cancer provided any diagnosis as to the etiology of the 
disease.  Although the veteran was undoubtedly exposed to the 
sun while on ships that sailed in the Pacific Ocean, no 
medical evidence links such exposure, as opposed to any other 
sun exposure during the veteran's lifetime, to skin cancer.  
Without a medical nexus opinion linking the basal cell 
carcinoma specifically to the veteran's exposure to sun while 
in service, service connection is not warranted.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters dated in February 2003 and May 
2005 from the RO to him and during the January 2006 BVA video 
conference hearing, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in the 
February 2003 and May 2005 letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  

The preponderance of the evidence indicates the veteran does 
not have basal cell carcinoma that is causally or 
etiologically related to service.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Injury to Legs

The veteran contends he sustained residual injuries to his 
right and left legs.  The veteran states his legs received 
shrapnel wounds when a bomb exploded near him.  As the 
veteran engaged in combat, his account of the claimed in-
service event is presumed credible.  

Proof of a current disability is a necessary element for the 
granting of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The record reflects no post 
service treatment for any residuals of shrapnel injury to 
either the right or left legs.  During the November 2003 
hearing, the veteran indicated the shrapnel was removed 
coincident with the injury and no further treatment was 
sought during or following service. (Transcript at 3-4)  The 
VA outpatient treatment records dated in October 2002 and 
December 2002 note complaints of cramps in both legs worse at 
night, and self treatment with quinine and vitamin E.  These 
records do not reflect any treatment for these cramps or any 
diagnosis of the cramps.  Complaints of pain and/or other 
symptoms not associated with a diagnosed disability are not 
in and of themselves a disability. See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Because there is 
no current disability, service connection is not warranted.

There is also no continuity of symptomatology.  The earliest 
record in the claims file of any residuals to shrapnel 
injuries to the legs is in October 2002 VA outpatient 
treatment record.  The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).


The preponderance of the evidence indicates the veteran does 
not have residuals of shrapnel injuries to the legs that are 
causally or etiologically related to service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran received treatment for the removal of varicose 
veins in his legs.  During the January 2006 BVA video 
conference hearing, the veteran testified that his veins 
began swelling after being wounded in service.  However, the 
veteran is not in receipt of service connection for varicose 
veins.  A current disability of varicose veins will also not 
warrant service connection as there is no medical nexus 
linking the varicose veins to the shrapnel wound.  A February 
2006 letter from the physician who removed the veins stated 
the varicose veins are not due to any preexisting condition.  
Without a medical nexus linking the current varicose veins to 
the shrapnel injury, service connection is denied.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for basal cell carcinoma is denied.

Service connection for residuals of a shrapnel injury to the 
right leg is denied.

Service connection for residuals of a shrapnel injury to the 
left leg is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


